State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 20, 2014                    104459
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

STEPHEN GIROUX,
                    Appellant.
________________________________


Calendar Date:    October 17, 2014

Before:   Stein, J.P., McCarthy, Garry, Lynch and Devine, JJ.

                              __________


     Sandra M. Colatosti, Albany, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Nicholas
J. Evanovich of counsel), for respondent.

                              __________


Garry, J.

      Appeal from a judgment of the County Court of Clinton
County (McGill, J.), rendered May 24, 2010, convicting defendant
upon his plea of guilty of the crime of bail jumping in the first
degree.

      Defendant was charged in an indictment with criminal sale
of a controlled substance in the third degree and criminal
possession of a controlled substance in the third degree. After
he failed to appear for trial, a separate indictment was handed
up charging him with bail jumping in the first degree. Defendant
pleaded guilty to that indictment and, following a jury trial,
was convicted of the drug charges (People v Giroux,     AD3d
[decided herewith]). County Court sentenced him to a prison term
of 1a to 4 years on the bail jumping conviction, running
                              -2-                  104459

consecutively to the aggregate sentence imposed upon the drug
convictions. Defendant now appeals, arguing solely that County
Court's direction that the sentences run consecutively was harsh
and excessive. As "we find no abuse of the sentencing court's
discretion or the existence of any extraordinary circumstance
which would warrant our modification of the consecutive
sentences" given the circumstances presented in this case, we
disagree and affirm (People v Bonilla, 285 AD2d 746, 748 [2001];
see People v DeStefano, 29 AD3d 1030, 1032 [2006], lv denied 7
NY3d 755 [2006]; People v Halm, 256 AD2d 630, 630-631 [1998], lv
denied 92 NY2d 1049 [1999]).

     Stein, J.P., McCarthy, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court